     Case 3:15-cv-01162-WQH-LL Document 141 Filed 08/17/21 PageID.8232 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN JOSEPH DISCOLL, an                        Case No.: 15-CV-1162 JLS (LL)
      individual,
12
                                     Plaintiff,       ORDER (1) RECUSING FROM CASE
13                                                    AND (2) REQUESTING
      v.                                              REASSIGNMENT
14
      METLIFE INSURANCE; ANHEUSER-
15
      BUSCH INBEV INC.; and DOES 1 to
16    100,
17                                Defendants.
18
19         Presently before the Court is Plaintiff Brian Driscoll’s Complaint (ECF No. 1)
20    against Defendants Metropolitan Life Insurance Company and Anheuser-Busch
21    Companies, LLC.     The undersigned HEREBY RECUSES from this case and
22    REQUESTS that another District Judge be assigned.
23         IT IS SO ORDERED.
24    Dated: August 17, 2021
25
26
27
28

                                                  1
                                                                             15-CV-1162 JLS (LL)
